        Case 6:15-cv-01517-AA       Document 415    Filed 11/02/18   Page 1 of 12




JULIA A. OLSON (OR Bar 062230)                ANDREA K. RODGERS (OR Bar 041029)
JuliaAOlson@gmail.com                         Andrearodgers42@gmail.com
Wild Earth Advocates                          Law Offices of Andrea K. Rodgers
1216 Lincoln Street                           3026 NW Esplanade
Eugene, OR 97401                              Seattle, WA 98117
Tel: (415) 786-4825                           Tel: (206) 696-2851

PHILIP L. GREGORY (pro hac vice)
pgregory@gregorylawgroup.com
Gregory Law Group
1250 Godetia Drive
Redwood City, CA 94062
Tel: (650) 278-2957

Attorneys for Plaintiffs

                              UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON



KELSEY CASCADIA ROSE JULIANA;                 Case No.: 6:15-cv-01517-AA
XIUHTEZCATL TONATIUH M., through
his Guardian Tamara Roske-Martinez; et al.,

                Plaintiffs,                   PLAINTIFFS’ MOTION FOR
                                              RECONSIDERATION OF OPINION AND
v.                                            ORDER GRANTING IN PART AND
                                              DENYING IN PART PLAINTIFFS’ FIRST
The UNITED STATES OF AMERICA; et              MOTION IN LIMINE SEEKING JUDICIAL
al.,                                          NOTICE, DOC. 368.
                Defendants.




PLAINTIFFS’ MOTION FOR RECONSIDERATION OF
OPINION AND ORDER DOC. 368
        Case 6:15-cv-01517-AA          Document 415       Filed 11/02/18      Page 2 of 12




                                            INTRODUCTION

       Plaintiffs hereby request the Court to reconsider, in part, its October 15, 2018 Opinion

and Order Granting in Part and Denying in Part Plaintiffs’ Motion in Limine Seeking Judicial

Notice of Federal Government Documents, Doc. 368 (“October 15 Order”).

       Parties may seek reconsideration of interlocutory orders “which adjudicate fewer than all

of the claims” under Federal Rule of Civil Procedure 54(b), which allows the Court to revise

such orders “at any time before the entry of a judgment adjudicating all the claims and all the

parties’ rights and liabilities.” Fed. R. Civ. Proc. 54(b); Am. Rivers v. NOAA Fisheries, No. CV-

04-00061-RE, 2006 WL 1983178, at *2 (D. Or. July 14, 2006); see also City of Los Angeles,

Harbor Div. v. Santa Monica Baykeeper, 254 F.3d 882, 885 (9th Cir. 2001) (“As long as a

district court has jurisdiction over the case, then it possesses the inherent procedural power to

reconsider, rescind, or modify an interlocutory order for cause seen by it to be sufficient.”)

(internal quotations and citation omitted). Motions for reconsideration under Rule 54(b) must be

weighed against interests of finality but may be granted if “the movant makes a convincing

showing that the court failed to consider material facts that were presented to the court before the

court’s decision.” Am. Rivers, 2006 WL 1983178, at *2; Clark v. Hyman, No. 14-CV-04649-

YGR(PR), 2015 WL 9258122, at *3 (N.D. Cal. Dec. 18, 2015) (court granting motion for

reconsideration upon acknowledging that it failed to consider document because it was an

attachment to a filing submitted separately from the complaint)

       Plaintiffs believe reconsideration is warranted because it appears that the Court did not

consider Plaintiffs’ supplemental declarations describing Defendants’ post-filing changes in

position on certain documents or additional source information supplied in attachments to

Plaintiffs’ reply brief. The supplemental declarations were filed because Defendants changed



PLAINTIFFS’ MOTION FOR RECONSIDERATION OF                                                           1
OPINION AND ORDER DOC. 368
        Case 6:15-cv-01517-AA          Document 415        Filed 11/02/18      Page 3 of 12




their positions on certain documents after Plaintiffs filed their reply brief. See Supplemental

Declaration of Andrea K. Rodgers (“First Supplemental Rodgers Declaration”), Doc. 334 ¶ 3;

Second Supplemental Declaration of Andrea K. Rodgers (“Second Supplemental Rodgers

Declaration”), Doc. 351 ¶ 2.

       Plaintiffs believe that the Court did not consider these additional filings because the

Court cited the number of objections set forth in Plaintiffs’ reply brief, rather than those set forth

in Plaintiffs’ supplemental declarations. More specifically, the Court reported that: “Federal

defendants do not object to the Court taking notice of the existence and authenticity of 286 of

those documents. They offer specific objections to 42 of documents, while taking no position on

the remaining 58.” October 15 Order at 1. These were the correct numbers as of Plaintiffs’ reply

brief, Doc. 331 at 2, but do not reflect the changes Defendants made to their position as reported

in the First and Second Supplemental Rodgers Declarations.

       Plaintiffs therefore wish to direct the Court’s attention to certain additional information

provided in appendices to the Reply and supplemental briefing that Plaintiffs believe warrant

reconsideration of the Court’s decision not to take judicial notice of the authenticity of these

documents.

  I.   Plaintiffs Believe this Court Should Reconsider Its Decision on the Following
       Documents as Appropriate for Judicial Notice

    A. National Energy Strategy: Powerful Ideas for America, U.S. Dep’t of Energy (Feb.
       1991), Motion in Limine Exh. 20, Doc. 299-209.

    The following source information was provided by Plaintiffs in the Motion in Limine

Seeking Judicial Notice:




PLAINTIFFS’ MOTION FOR RECONSIDERATION OF                                                            2
OPINION AND ORDER DOC. 368
        Case 6:15-cv-01517-AA          Document 415         Filed 11/02/18     Page 4 of 12




Doc. 254-1 at 4.

       In their response brief, Defendants objected to the Court taking judicial notice of this

document on grounds of inadequate foundation. Doc. 327-1 at 3. Defendants elaborated on these

objections in correspondence to Plaintiffs received after Plaintiffs had filed their reply brief. Doc.

334 ¶ 3. After receiving this correspondence from Defendants, Plaintiffs then provided the

following additional source information for this document to the Court in the First Supplemental

Rodgers Declaration:




Doc. 334-4 at 1.

       As a result, Defendants changed their position from an objection to “no position.” See

Doc. 351-1. This Court refused to take judicial notice of this document, seemingly based only on

the initial source description provided to the Court. Doc. 368 at 6. Plaintiffs reiterate that judicial

notice of this document is appropriate under Federal Rule of Evidence 201 because it is a public

record, an appropriate and frequent subject for judicial notice. See, e.g., Doc. 331 at 1 (citing

Cachil Dehe Band of Wintun Indians of the Colusa Indian Comm’y v. California, 547 F.3d 962,

968 n.4 (9th Cir. 2008) (taking judicial notice of “undisputed matters of public record.”)); Doc.

254 at 3 (citing Coppola v. Smith, 935 F.Supp.2d 993, 1013 (E.D. Cal. 2013) (taking judicial

notice of EPA documents containing test results of groundwater)). Plaintiffs request that this

Court reconsider taking judicial notice of this document in light of the additional information

PLAINTIFFS’ MOTION FOR RECONSIDERATION OF                                                             3
OPINION AND ORDER DOC. 368
        Case 6:15-cv-01517-AA          Document 415        Filed 11/02/18     Page 5 of 12




provided for this document in response to Defendants’ communication detailing their objections

after Plaintiffs filed their Reply.

    B. Testimony of Timothy E. Wirth at Second Conference of the Parties Framework
       Convention on Climate Change (July 17, 1996), Motion in Limine Exh. 130, Doc. 270-
       92.

    The following source information was provided by Plaintiffs in the Motion in Limine

Seeking Judicial Notice:




Doc. 254-1 at 31.

        Based on this source information, in their response brief, Defendants objected on grounds

of inadequate foundation to this Court taking judicial notice of this document. Appendix 1 to

Defendants’ Response to Plaintiffs’ first Motion in Limine Seeking Judicial Notice, Doc. 327-1

at 21. Plaintiffs provided additional source information for this document in the Reply:




Doc. 332-1 at 29.

        After Plaintiffs filed their reply brief, Defendants then changed their position on this

document from an objection to “no position.” Doc. 334-1. Plaintiffs reiterate that judicial notice

of this document is appropriate under Federal Rule of Evidence 201 because it is a public record,

an appropriate and frequent subject for judicial notice. See, e.g., Doc. 331 at 1 (citing Cachil

PLAINTIFFS’ MOTION FOR RECONSIDERATION OF                                                            4
OPINION AND ORDER DOC. 368
        Case 6:15-cv-01517-AA           Document 415        Filed 11/02/18      Page 6 of 12




Dehe Band of Wintun Indians, 547 F.3d at 968 n.4); Doc. 254 at 3 (citing Coppola, 935

F.Supp.2d at 1013). Plaintiffs request that this Court reconsider taking judicial notice of this

document in light of the additional information that was provided for this document.

    C. Address at the Future of Energy Global Summit, Sec. of Energy Rick Perry, Motion
       in Limine Exh. 100, Doc. 270-62.

    The following source information was provided by Plaintiffs in the Motion in Limine

Seeking Judicial Notice for this document:




Doc. 254-1 at 23.

        Defendants objected to this document on grounds of inadequate foundation in their

Response. Doc. 327-1 at 3. Plaintiffs then provided the following additional source information

for this document in the Second Supplemental Rodgers Declaration:




Doc. 334-4 at 1.

        This Court declined to take judicial notice of this document, seemingly based only on the

initial source description provided to the court. Doc. 368 at 6. Plaintiffs reiterate that judicial

notice of this document is appropriate under Federal Rule of Evidence 201(b)(1) as a

“publication[] introduced to indicate what was in the public realm at the time.” Doc. 331 at 9

(citing Von Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir.

PLAINTIFFS’ MOTION FOR RECONSIDERATION OF                                                             5
OPINION AND ORDER DOC. 368
        Case 6:15-cv-01517-AA         Document 415        Filed 11/02/18      Page 7 of 12




2010)) (internal quotations omitted); see also id. (citing Cty. of Santa Clara v. Trump, 275 F.

Supp. 3d 1196, 1209 (N.D. Cal. 2017) (taking judicial notice of statements made by Attorney

General Jeff Sessions’ statements in an op-ed)). Plaintiffs request that this Court reconsider

taking judicial notice of this document in light of the additional information that was provided

for this document to account for Defendants’ post-reply briefing communication detailing their

objections.

   D. Sources from the Internet Archive

       Plaintiffs request reconsideration of judicial notice of two exhibits linked to the Internet

Archive for disparate reasons. For one source, Exhibit 110, Plaintiffs submitted an alternate link

to an archived version of the webpage in light of Defendants’ post-Reply objections. The

following source information was originally provided by Plaintiffs in the Motion in Limine

Seeking Judicial Notice for this document:




Doc. 254-1 at 25.

       Defendants objected to this document on grounds of inadequate foundation in their

Response. Doc. 327-1 at 17. After receiving further information from Defendants on their

objections after filing the Reply, Plaintiffs located an archived version of the webpage because

this source was a webpage originally posted on whitehouse.gov but had since been removed.

Plaintiffs provided the following additional source information for this document in the First

Supplemental Rodgers Declaration:




PLAINTIFFS’ MOTION FOR RECONSIDERATION OF                                                             6
OPINION AND ORDER DOC. 368
        Case 6:15-cv-01517-AA          Document 415        Filed 11/02/18     Page 8 of 12




Doc. 334-4 at 1.

       This Court refused to take judicial notice of this document, seemingly based only on the

initial source description provided to the Court. Doc. 368 at 6. Plaintiffs request that this Court

reconsider taking judicial notice of this document in light of the additional information that was

provided for this document to account for Defendants’ post-reply briefing communication

detailing their objections.

       A second source from the Internet Archive, Motion in Limine Exhibit 3, appears to have

been overlooked by the Court in its decision. The Court does not address Exhibit 3 beyond

listing it as a document to which Defendants took “no position.” Doc. 368 at 3. This exhibit has

consequently neither been granted nor denied judicial notice by this Court and Plaintiffs

respectfully request that this Court reconsider its October 15 Order to address this.

       Plaintiffs believe reconsideration is warranted for both of these documents sourced from

the Internet Archive because, as noted in Plaintiffs’ Reply:

       District courts have routinely taken judicial notice of content from The Internet
       Archive pursuant to [Fed. R. Evid. 201(b)].” Under A Foot Plant, Co. v. Exterior
       Design, Inc., No. 6:14-CV-01371-AA, 2015 WL 1401697, at *2 (D. Or. Mar. 24,
       2015) (Aiken, J.); Dzinesquare, Inc. v. Armano Luxury Alloys, Inc., No.
       CV1401918JVSJCGX, 2014 WL 12597154, at *3 (C.D. Cal. Dec. 22, 2014)
       (taking judicial notice of exhibits from “the Internet Archive, which is a ‘website
       that provides access to a digital library of Internet sites.’”); Tompkins v. 23andMe,
       Inc., No. 5:13-CV-05682-LHK, 2014 WL 2903752, at *1 (N.D. Cal. June 25,
       2014), aff’d, 840 F.3d 1016 (9th Cir. 2016) (taking “judicial notice of the Internet
       Archive (http://archive.org) version of 23andMe’s website as of November 20,
       2013, the full version of the website archived right before the FDA warning letter
       of November 22, 2013.”).



PLAINTIFFS’ MOTION FOR RECONSIDERATION OF                                                             7
OPINION AND ORDER DOC. 368
        Case 6:15-cv-01517-AA          Document 415        Filed 11/02/18        Page 9 of 12




Doc. 331 at 7. Plaintiffs respectfully request that this Court reconsider taking judicial notice of

Exhibit 110 and to render a decision on Exhibit 3.

   E. Sources from the American Presidency Project (Doc. 299-198 and 299-200)

       The following source information was provided by Plaintiffs in the Motion in Limine

Seeking Judicial Notice for these documents:




Doc. 254-1 at 3.

       Defendants took “no position” as to both of these documents in their Response. Doc. 327-

1 at 2. Plaintiffs provided this additional source information in their Reply:




Doc. 332-1 at 24.

       This additional source information explains that the link provided for these sources is to

the American Presidency Project, “the leading source of presidential documents on the internet”

and is hosted at the University of California, Santa Barbara. This Court took judicial notice of

documents hosted on similar university-hosted databases, including the National Security

PLAINTIFFS’ MOTION FOR RECONSIDERATION OF                                                             8
OPINION AND ORDER DOC. 368
         Case 6:15-cv-01517-AA         Document 415        Filed 11/02/18     Page 10 of 12




Archive hosted at George Washington University; the National Agricultural Law Center hosted

at the University of Arkansas; and the Homeland Security Digital Library sponsored by the

Naval Postgraduate School Center for Homeland Defense and Security. Further, official

presidential documents are appropriate for judicial notice as “true and correct copies of

documents reflecting official acts of the executive branch of the United States[.]” Doc. 331 at 4

(citing Hague v. Wells Fargo Bank, N.A., No. C11-02366 TEH, 2011 WL 3360026, at *1 n.2

(N.D. Cal. Aug. 2, 2011)). Based on Plaintiffs’ belief that the Court did not consider the

additional source information provided in the Reply and the similarity of these sources to other

sources recognized as suitable for judicial notice by this Court, Plaintiffs request the Court to

reconsider taking judicial notice of these documents.

   F. Sources That Plaintiffs Have Located Online

         Noting this Court’s reluctance to take judicial notice of sources that “are not available on

the internet at a reliable source,” Doc. 368 at 6, Plaintiffs have identified online versions of

sources that they previously could not locate online and that the Court did not locate online in its

own search. See Doc. 368 at 5–6 (taking judicial notice of documents where URL provided by

Plaintiffs no longer worked but the Court was able to locate online). Plaintiffs request that this

Court reconsider taking judicial notice of these documents in light of the fact that Plaintiffs have

now been able to locate them online. The source information and links for these documents are

as follows:

 MIL                     Title                 Docket                        Link
  Exh.                                           #
   #
 107       Statement of Donna R.               270-69     https://heinonline.org/HOL/P?h=hein.cb
           Fitzpatrick, Hearing on the                    hear/enplcy0001&i=1.
           Energy Policy Implications of
           Global Warming, House
           Committee on Energy &

PLAINTIFFS’ MOTION FOR RECONSIDERATION OF                                                            9
OPINION AND ORDER DOC. 368
          Case 6:15-cv-01517-AA         Document 415        Filed 11/02/18     Page 11 of 12




            Commerce, Subcommittee on
            Energy & Power (Sept. 22,
            1988)
    326     Report of the International         299-130    https://babel.hathitrust.org/cgi/pt?id=uc1
            Geophysical Year, Hearings                     .31822011993052;view=1up;seq=11
            Before the Subcommittee of the
            House Committee on
            Appropriations (Feb. 1959)

          Both of these documents are records of congressional testimony, a category of documents

that courts regularly judicially notice. See, e.g., Doc. 331 at 8–9 (citing Oregon State Bar Prof’l

Liab. Fund v. U.S. Dep’t of Health & Human Servs., No. 03:10-CV-1392-HZ, 2012 WL

1071127, at *3 (D. Or. Mar. 29, 2012) (taking judicial notice of testimony to Congress); United

States v. Choate, 576 F.2d 165, 207–08 (9th Cir. 1978) (same)). The link provided for Exhibit

107 is to HeinOnline, a subscription-based online database of historical government documents

that contains the entire Congressional Record and Federal Register. 1 The link provided for

Exhibit 326 is to HathiTrust, a source for documents this Court has already found “reasonably

reliable” and appropriate for judicial notice. Doc. 368 at 4. Plaintiffs request that this Court

reconsider taking judicial notice of Exhibits 107 and 326 in light of the versions Plaintiffs have

located online.

                                            CONCLUSION

          For the reasons set forth above, Plaintiffs believe this Court “failed to consider material

facts that were presented to the court before the court’s decision,” Am. Rivers, 2006 WL

1983178, at *2, and respectfully request that this Court reconsider taking judicial notice of the

documents described above.

                                                 Respectfully submitted this 2nd day of November,
                                                 2018,


1   See HeinOnline, https://heinonline.org/ (last visited Oct. 30, 2018).
PLAINTIFFS’ MOTION FOR RECONSIDERATION OF                                                               10
OPINION AND ORDER DOC. 368
    Case 6:15-cv-01517-AA   Document 415   Filed 11/02/18     Page 12 of 12




                                       /s/ Julia A Olson
                                       JULIA A. OLSON (OR Bar 062230)
                                       JuliaAOlson@gmail.com
                                       Wild Earth Advocates
                                       1216 Lincoln St.
                                       Eugene, OR 97401
                                       Tel: (415) 786-4825

                                       ANDREA K. RODGERS (OR Bar 041029)
                                       andrearodgers42@gmail.com
                                       Law Offices of Andrea K. Rodgers
                                       3026 NW Esplanade
                                       Seattle, WA 98117
                                       Tel: (206) 696-2851

                                       PHILIP L. GREGORY (pro hac vice)
                                       pgregory@gregorylawgroup.com
                                       Gregory Law Group
                                       1250 Godetia Drive
                                       Redwood City, CA 94062
                                       Tel: (650) 278-2957

                                       Attorneys for Plaintiffs




PLAINTIFFS’ MOTION FOR RECONSIDERATION OF                                     11
OPINION AND ORDER DOC. 368
